DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6th, 2022. In the event of an allowable generic claim, the other species may be rejoined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj.
Regarding claim 1, Pankaj discloses a turbomachine (10) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (104) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (106) and a second plurality of turbine rotor blades (108), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figures 2 or 7), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a spool (124) that connects the turbine with one or more components outside the turbine section; a first rotational support (one of 164 or 166), both the first support member assembly and the second support member assembly attached to the first rotational support (Paragraphs 97-98; Paragraphs 64-69); and a gearbox (122), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraph 96; Paragraphs 65-66).
Regarding claims 2-4, Pankaj discloses the turbomachine according to claim 1 above. Pankaj further discloses a turbine center frame (154) having an inner center frame support member (158) and an outer center frame support member (160), wherein the inner center frame support member is disposed between the first rotational support and the spool. The turbomachine further includes a second rotational support (one of 164 or 166), wherein both the outer center frame support member and the second support member assembly are attached to the second rotational support, and a third rotational support (168), wherein both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Regarding claims 7-11, Pankaj discloses the turbomachine according to claim 1 above. Pankaj further discloses the first rotational support is a ball bearing (Paragraph 88), the first support member assembly (128) is connected to the spool (124) such that the gearbox is positioned between the first rotational support and the spool (see Figures), the turbine is a low pressure turbine (Paragraph 57), and wherein the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figure 1 shows the compressor). The first rotational support is disposed forward of the gearbox, and the first rotational support and the gearbox are disposed in a common sump (see Figures).
Regarding claims 14-15, Pankaj discloses the turbomachine according to claim 1 above. Pankaj further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figures; turbine blades aligned in some form with a portion of the first rotational support 164/166), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraph 18).
Regarding claim 16, Pankaj discloses a turbine section (104) of a turbomachine, the turbine section comprising: a turbine, the turbine comprising a first plurality of turbine rotor blades and a second plurality of turbine rotor blades, the first plurality of turbine rotor blades (106) and second plurality of turbine rotor blades (108) alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a first rotational support (164 or 166), both the first support member assembly and the second support member assembly attached to the first rotational support (Paragraphs 97-98 and 64-69); a gearbox (122), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 96 and 65-66); and a turbine center frame (154) having an inner center frame support member (158) extending axially aft from a forward end of the turbine section to the gearbox (see Figures), wherein the first support member assembly (128) is connected to a spool (124), and wherein the inner center frame support member is disposed between the first rotational support and the spool (see Figures).
Regarding claims 17-18, Pankaj discloses the turbine section according to claim 16 above. Pankaj further discloses the first support member assembly (128) is connected to the spool such that the gearbox is positioned between the first rotational support and the spool. Pankaj further discloses a second rotational support (one of 164 or 166); and a third rotational support (168), wherein both an outer center frame support member (160) of the turbine center frame and the second support member assembly are attached to the second rotational support, and wherein both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Regarding claim 20, Pankaj discloses a turbine section (104) of a turbomachine, the turbine section comprising: a low pressure turbine (Paragraph 57), the low pressure turbine comprising a first plurality of turbine rotor blades (106) and a second plurality of turbine rotor blades (108), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (128) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (134); a ball bearing (166 of Figure 2; 164 or 166 of Figure 7), each of the first support member assembly and the second support member assembly attached to the ball bearing; a gearbox (122), each of the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 96; Paragraphs 65-66); and a turbine center frame (154) having an inner center frame support member (158) extending axially from a forward end of the turbine section aft to the gearbox, wherein the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, the second circumferential direction opposite the first circumferential direction (Paragraph 18), wherein the first support member assembly is connected to a low speed spool (124), the low speed spool drivingly connected to a low pressure compressor disposed forward of the turbine section (Figure 1), and wherein the inner center frame support member (158) is disposed between the ball bearing and the low speed spool (Figures 2 and 7).
Claims 1, 7-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Schilling (US 20100154384).
Regarding claim 1, Schilling discloses a turbomachine (Figures 1-2) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (24, 26) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (70 or 80) and a second plurality of turbine rotor blades (70 or 80), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figure 2), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (64 or 78) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (64 or 78); a spool (74) that connects the turbine with one or more components outside the turbine section; a first rotational support (112), both the first support member assembly and the second support member assembly attached to the first rotational support (112); and a gearbox (56), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 17 and 22).
Regarding claims 7 and 9-11, Schilling discloses the turbomachine according to claim 1 above. Schilling further discloses the first rotational support is a ball bearing (Figure 2), the turbine is a low pressure turbine (Figure 2), and wherein the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figure 1 shows the compressor). The first rotational support is disposed forward of the gearbox, and the first rotational support and the gearbox are disposed in a common sump (see Figure 2).
Regarding claim 8, Schilling discloses the turbomachine according to claim 1 above. Schilling further discloses the first support member assembly (interpreted as 78) is connected to the spool such that the gearbox is positioned between the first rotational support and the spool (Figure 2).
Regarding claims 14-15, Schilling discloses the turbomachine according to claim 1 above. Schilling further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figure 2; turbine blades aligned in some form with a portion of the first rotational support 112), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraphs 17 and 22).
Claims 1-4, 8-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (US 20190017382).
Regarding claim 1, Clements discloses a turbomachine (Figures 1-2) defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (100) comprising a turbine, the turbine comprising a first plurality of turbine rotor blades (118 or 119) and a second plurality of turbine rotor blades (118 or 119), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction (Figures 1-2), at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a spool (rotates around 12) that connects the turbine with one or more components outside the turbine section; a first rotational support (200), both the first support member assembly and the second support member assembly attached to the first rotational support (200); and a gearbox (300), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50).
Regarding claim 2, Clements discloses the turbomachine according to claim 1 above. Clements further discloses a turbine center frame (250) having an inner center frame support member (255) and an outer center frame support member (see unlabeled arm on the radially outer portion of 250), wherein the inner center frame support member is disposed between the first rotational support and the spool (Figure 2).
Regarding claim 3, Clements discloses the turbomachine according to claim 2 above. Clements further discloses a second rotational support (200), wherein both the outer center frame support member and the second support member assembly are attached to the second rotational support (Figure 2).
Regarding claim 4, Clements discloses the turbomachine according to claim 2 above. Clements further discloses a third rotational support (200), both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Regarding claim 8, Clements discloses the turbomachine according to claim 1 above. Clements further discloses the first support member assembly is connected to the spool such that the gearbox is positioned between the first rotational support and the spool (Figures 1 or 2).
Regarding claims 9-10, Clements discloses the turbomachine according to claim 1 above. Clements further discloses the spool is a low speed spool drivingly connected to a low pressure compressor of a compressor section disposed forward of the turbine section (Figures 1-2), and the first rotational support is disposed forward of the gearbox (Figure 1).
Regarding claims 14-15, Clements discloses the turbomachine according to claim 1 above. Clements further discloses at least one of turbine rotor blade of the first or second pluralities of the turbine rotor blades is axially aligned with a portion of the first rotational support (see Figures 1-2, at least one of the blades is aligned with the bearing), and the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, and wherein the second circumferential direction is opposite the first circumferential direction (Paragraphs 26 and 50).
Regarding claim 16, Clements discloses a turbine section (100) of a turbomachine, the turbine section comprising: a turbine, the turbine comprising a first plurality of turbine rotor blades and a second plurality of turbine rotor blades, the first plurality of turbine rotor blades (118 or 119) and second plurality of turbine rotor blades (118 or 119) alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a first rotational support (200), both the first support member assembly and the second support member assembly (see Figures) attached to the first rotational support (200); a gearbox (300), both the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50); and a turbine center frame (250) having an inner center frame support member (unlabeled in Figure 1; 255 in Figure 2) extending axially aft from a forward end of the turbine section to the gearbox (see Figures 1-2), wherein the first support member assembly is connected to a spool (rotating around 12), and wherein the inner center frame support member is disposed between the first rotational support and the spool (see Figures).
Regarding claims 17-18, Clements discloses the turbine section according to claim 16 above. Clements further discloses the first support member assembly is connected to the spool such that the gearbox is positioned between the first rotational support and the spool (see Figures). Clements further discloses a second rotational support (one of 200); and a third rotational support (200), wherein both an outer center frame support member (Figure 2) of the turbine center frame and the second support member assembly are attached to the second rotational support, and wherein both the inner center frame support member and the spool are attached to the third rotational support (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382).
Regarding claim 7;
Clements discloses the turbomachine according to claim 1 above.
Clements fails to teach the first rotational support is a ball bearing.
Ball bearings are frequently utilized as rotational supports in gas turbine engines. Clements already discloses the utilization of a rotational support (200) as a bearing of some sort. The Examiner takes official notice that ball bearings are frequently utilized as the bearing for support. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing such that it is a ball bearing for the purposes of reducing friction between rotating parts.
	Regarding claim 20;
	Clements discloses a turbine section (100) of a turbomachine, the turbine section comprising: a low pressure turbine (Figures 1-2), the low pressure turbine comprising a first plurality of turbine rotor blades (118 or 119) and a second plurality of turbine rotor blades (118 or 119), the first plurality of turbine rotor blades and second plurality of turbine rotor blades alternatingly spaced along the axial direction, at least one turbine blade of the first plurality of turbine blades attached to a first support member assembly (112 or 116) and at least one turbine blade of the second plurality of turbine blades attached to a second support member assembly (112 or 116); a bearing (200), each of the first support member assembly and the second support member assembly attached to the ball bearing; a gearbox (300), each of the first support member assembly and the second support member assembly coupled to the gearbox such that the first plurality of turbine rotor blades and second plurality of turbine rotor blades are rotatable with one another through the gearbox (Paragraphs 26 and 50); and a turbine center frame (250) having an inner center frame support member (unlabeled in Figure 1; 255 in Figure 2) extending axially from a forward end of the turbine section aft to the gearbox, wherein the first plurality of turbine rotor blades are configured to rotate in a first circumferential direction and the second plurality of turbine rotor blades are configured to rotate in a second circumferential direction, the second circumferential direction opposite the first circumferential direction (Paragraphs 26 and 50), wherein the first support member assembly is connected to a low speed spool (spool rotate around axis 12), the low speed spool drivingly connected to a low pressure compressor disposed forward of the turbine section (Figures 1-2), and wherein the inner center frame support member is disposed between the bearing and the low speed spool (Figures 1-2).
Clements fails to teach the first rotational support is a ball bearing.
Ball bearings are frequently utilized as rotational supports in gas turbine engines. Clements already discloses the utilization of a rotational support (200) as a bearing of some sort. The Examiner takes official notice that ball bearings are frequently utilized as the bearing for support. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing such that it is a ball bearing for the purposes of reducing friction between rotating parts.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 20190017382) in view of Merry 20130223993).
Clements discloses the turbomachine according to claim 1 above.
Clements fails to teach a common sump and scavenge for servicing both the first rotational  support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Clements such that it includes a common sump and scavenge for servicing both the bearing and gearing system of the turbine section as taught by Merry for the purposes of providing better serviceability of collecting the oil/lubricant. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj or Schilling (US 20100154384) in view of Merry (US 20130223993).
Pankaj and Schilling discloses the turbomachine according to claim 1 above.
Pankaj and Schilling fails to teach a scavenge for servicing both the first rotational  support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj or Schilling such that it includes a scavenge for servicing both the bearing and gearing system of the turbine section as taught by Merry for the purposes of providing better serviceability of collecting the oil/lubricant. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj or Schilling (US 20100154384) or Clements (US 20190017382)  in view of Muldoon (US 20140010648).
Pankaj, Schilling, and Clements disclose the turbomachine according to claim 1 above.
Pankaj, Schilling, and Clements fail to teach a thermal barrier for thermally shielding both the first rotational support and the gearbox such that the thermal barrier is common to both the first rotational support and the gearbox.
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj or Schilling or Clements such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Pankaj, Schilling, and Clements, the thermal barrier also acts to shield the gearbox.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 20190085721), hereinafter referenced as Pankaj or Clements (US 20190017382) in view of Merry (US 20130223993) and Muldoon (US 20140010648).
Pankaj discloses the turbine section according to claim 16 above. Pankaj further discloses the first rotational support and the gearbox are disposed in a common sump (see Figures). Clements discloses the turbine section according to claim 16 above. Clements further discloses the gearbox and first rotational support are disposed in the same area as to share a fluidly connected region.
Pankaj fails to teach a scavenge for servicing the first rotational support and gearbox such that the scavenge is common to both the first rotational support and gearbox, and a thermal barrier for thermally shielding both the first rotational support and the gearbox. Clements fails to teach a common sump and scavenge for servicing both the first rotational  support and the gearbox, and a thermal barrier for thermally shielding both the first rotational support and the gearbox.
Merry teaches a configuration of providing a gearbox and bearing system in the turbine section (Figure 4). Merry further teaches “Other advantages of placing the gear system 116 within the turbine exhaust case 118 include providing greater strut areas for mounting and oil flow, in addition to providing scavenging, buffer air, and better serviceability” (Paragraph 45).
Muldoon teaches a turbine section with a bearing arrangement (Figure 2) with a mid-turbine frame (28), a bearing (40) and a shaft (38) with a thermal barrier (116) positioned between the shaft and the bearing (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj or Clements such that a thermal barrier is provided between the spool and first rotational support as taught by Muldoon for the purposes of reducing the heat transfer between components. With the thermal barrier as taught by Muldoon provided in the turbine section of Pankaj and Clements, the thermal barrier also acts to shield the gearbox.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Pankaj such that it includes a scavenge for servicing both the bearing and gearing system of the turbine section as taught by Merry for the purposes of providing better serviceability of collecting the oil/lubricant. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine section of Clements such that it includes a common sump and scavenge for servicing both the bearing and gearing system of the turbine section as taught by Merry for the purposes of providing better serviceability of collecting the oil/lubricant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745